UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 000-29053 PROXIM WIRELESS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 04-2751645 (I.R.S. Employer Identification No.) 2115 O’NEL DRIVE SAN JOSE, CA95131 (Address of principal executive offices) (408) 731-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNoý As of November 12, 2007, there were 23,519,069 shares of the registrant’s common stock outstanding.In calculating this number, the registrant has treated the 2,335,300 shares the registrant agreed to repurchase in early November 2007 as treasury shares rather than outstanding. PROXIM WIRLESS CORPORATION INDEX PAGE NO. PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 4 Consolidated Statements of Operations for the nine months ended September 30, 2007 and 2006 (unaudited) 5 Consolidated Statement of Changes in Stockholders’ Equity for the nine months ended September 30, 2007 (unaudited) 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 29 SIGNATURE 29 2 PART I – FINANCIAL INFORMATION This Quarterly Report on Form 10-Q contains forward-looking statements as defined by federal securities laws.Forward-looking statements are predictions that relate to future events or our future performance and are subject to known and unknown risks, uncertainties, assumptions, and other factors that may cause actual results, outcomes, levels of activity, performance, developments, or achievements to be materially different from any future results, outcomes, levels of activity, performance, developments, or achievements expressed, anticipated, or implied by these forward-looking statements.Forward-looking statements should be read in light of the cautionary statements and important factors described in this Form 10-Q, including Part II, Item 1A — Risk Factors.We undertake no obligation to update or revise any forward-looking statement to reflect events, circumstances, or new information after the date of this Form 10-Q or to reflect the occurrence of unanticipated or any other subsequent events. Item 1.Financial Statements. 3 PROXIM WIRELESS CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share data) September 30, December 31, 2007 2006 Assets (unaudited) Current assets: Cash and cash equivalents $ 11,528 $ 10,290 Investment securities – available-for-sale - 168 Accounts receivable, net 8,123 5,539 Inventory 8,786 10,142 Prepaid expenses 1,575 1,246 Total current assets 30,012 27,385 Property and equipment, net 2,557 2,660 Other Assets: Restricted cash 76 76 Goodwill 7,922 7,922 Intangible assets, net 9,762 11,545 Deposits and prepaid expenses 256 287 Total other assets 18,016 19,830 Total assets $ 50,585 $ 49,875 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ 12,455 $ 13,887 Deferred revenue 1,920 2,198 License agreement payable - current maturities 1,002 868 Total current liabilities 15,377 16,953 License agreement payable, net of current maturities 1,307 2,088 Total liabilities 16,684 19,041 Commitments and contingencies Stockholders’ Equity Preferred stock, $0.01 par value; authorized 4,500,000, none issued at September 30, 2007 and December 31, 2006 - - Common stock, $0.01 par value, 100,000,000 shares authorized, 25,854,369 issued and outstanding at September30, 2007, and 21,552,572 issued and outstanding at December 31, 2006 258 216 Additional paid-in capital 66,989 57,976 Retained earnings(accumulated deficit) (33,346 ) (27,285 ) Accumulated other comprehensive income: Net unrealized gain (loss) on available-for-sale securities - (73 ) Total stockholders’ equity 33,901 30,834 Total liabilities and stockholders’ equity $ 50,585 $ 49,875 See accompanying notes 4 PROXIM WIRELESS CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenues $ 16,902 $ 17,321 $ 51,693 $ 55,006 Cost of goods sold 8,616 9,317 27,524 31,079 Restructuring provision for E&O inventory - 1,502 - 1,502 Gross profit 8,286 6,502 24,169 22,425 Operating expenses: Selling costs 5,385 5,041 15,134 13,156 Restructuring Charges 8,874 91 8,990 General and administrative 2,964 2,981 8,855 9,358 Research and development 1,602 2,729 6,954 11,190 Total operating expenses 9,951 19,625 31,034 42,694 Operating loss (1,665 ) (13,123 ) (6,865 ) (20,269 ) Other income (expenses): Interest income 89 102 161 303 Interest expense (29 ) (50 ) (98 ) (150 ) Other income (loss) 4 10 2,604 157 Gain (loss) on sale of assets - - 23 155 Total other income (expenses) 64 62 2,690 465 Income (loss) before income taxes (1,601 ) (13,061 ) (4,175 ) (19,804 ) Benefit (provision) for income taxes 57 17 125 (42 ) Net income (loss) from continuing operation $ (1,658 ) $ (13,078 ) $ (4,300 ) $ (19,846 ) Income (loss)from discontinued operations $ (1,078 ) $ (585 ) $ (1,760 ) $ (1,286 ) Net Income (loss) $ (2,736 ) $ (13,663 ) $ (6,060 ) $ (21,132 ) Weighted average number of shares - basicand diluted used in computing net earnings (loss) per share 25,241 21,541 22,703 21,515 Basic net earnings (loss) per share: Continuing operations $ (0.07 ) $ (0.60 ) $ (0.19 ) $ (0.92 ) Discontinued operations $ (0.04 ) $ (0.03 ) $ (0.08 ) $ (0.06 ) Total $ (0.11 ) $ (0.63 ) $ (0.27 ) $ (0.98 ) See accompanying notes 5 PROXIM WIRELESS CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’
